Exhibit 32 CERTIFICATION The undersigned, as the chief executive officer and the chief financial officer of C&F Financial Corporation, respectively, certify that to the best of their knowledge and belief the Annual Report on Form 10-K for the fiscal year ended December31, 2011, which accompanies this certification, fully complies with the requirements of Section13(a) of the Securities Exchange Act of 1934 and the information contained in the periodic report fairly presents, in all material respects, the financial condition and results of operations of C&F Financial Corporation at the dates and for the periods indicated. The foregoing certification is made pursuant to §906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. §1350), and shall not be relied upon for any other purpose. The undersigned expressly disclaim any obligation to update the foregoing certification except as required by law. Date: March5,2012 /s/ Larry G. Dillon Larry G. Dillon President and Chief Executive Officer Date: March 5,2012 /s/ Thomas F. Cherry Thomas F. Cherry Executive Vice President and Chief Financial Officer
